United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40990
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SANTOS DE LOS SANTOS,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-03-CR-297-1
                         --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Santos De Los Santos pleaded guilty to one count of

transporting an illegal alien in violation of 8 U.S.C.

§§ 1324(a)(1)(A)(ii) and 1324(a)(1)(A)(v)(II).   The district

court sentenced De Los Santos to 27 months’ imprisonment and

three years’ supervised release.

     De Los Santos argues that a conflict exists between the

district court’s oral pronouncement of sentence and the written

judgment.   The written judgment contains a condition of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40990
                                -2-

supervised release prohibiting the possession of a dangerous

weapon, but the court did not mention this condition at the

sentencing hearing.   This issue is foreclosed by United States v.

Torres-Aguilar, 352 F.3d 934, 935-38 (5th Cir. 2003).

     AFFIRMED.